                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

CENTENNIAL BANK,

                        Plaintiff,

vs.                                                            Case No.: 8:17-cv-1721-T-27-JSS

BAKERFIELD CUSTOM HOMES CORP.,
et al.,

                 Defendants.
________________________________/

                                                    ORDER

         BEFORE THE COURT is the Receiver’s Application for Compensation from February 1,

2019 to March 6, 2019. (Dkt. 273).

         Based on a review of the time records and related documentation submitted by the Receiver,

including the Receiver’s Eighteenth Report dated March 6, 2019, (Dkt. 272), the Court finds that the

amount requested by the Receiver reflects reasonable compensation for services rendered. See SEC

v. W.L. Moody & Co. Bankers (Unincorporated), 374 F. Supp. 465, 480 (S.D. Tex. 1974), aff'd sub

nom. SEC v. W. L. Moody & Co., 519 F.2d 1087 (5th Cir. 1975) (“a reasonable fee is based on all

circumstances surrounding the receivership”).1

         Accordingly, the Receiver’s Application for Compensation from February 1, 2019 to March

6, 2019 (Dkt. 273) is GRANTED and APPROVED.

         The Receiver, Steven S. Oscher, is awarded $622.50 as compensation for services rendered,



         1
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted
as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1, 1981.

                                                         1
said sum to be payable in accordance with the terms of the Order on Centennial Bank’s Verified

Motion for Appointment of Receiver to Maintain and Safeguard Assets (Dkt. 117).

        DONE AND ORDERED this 8th day of March, 2019.

                                    /s/ James D. Whittemore
                                    JAMES D. WHITTEMORE
                                    United States District Judge

Copies to:
Counsel of Record
Steven S. Oscher




                                              2
